                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   STATESVILLE DIVISION
                          CIVIL ACTION NO. 5:19-CV-00085-KDB-DCK

         ROBIN T. SHIPP,

                 Plaintiffs,

                 v.                                                 ORDER

         KEVIN GOLDADE
         MORTGAGE ELECTRONIC
         REGISTRATION SYSTEMS, INC.
         US BANK,

                 Defendants.



       THIS MATTER is before the Court on Defendants’ Motion to Strike Response in

Opposition to Motion for Judgment on the Pleadings (Doc. No. 37). The Court has carefully

considered this motion and defendants’ memorandum in support. For the reasons discussed below,

the Court will DENY the motion.

       This is a pro se action asserting numerous claims challenging the validity of Plaintiff’s

mortgage loan and related security liens on her property. On January 3, 2020, Defendants filed a

Motion for Judgment on the Pleadings (Doc. No. 33). Plaintiff filed her response on January 21,

2020 (Doc. No. 35). Defendants ask the Court to strike the response on several grounds: (1) it was

filed 4 days late; (2) it is 12 pages longer than permitted under the local rules; (3) the verifications

to Defendants’ discovery responses were filed with the response and (4) some portions of the

response are written in what the Defendants claim to be “unidentified languages” (actually Latin

and French) that allegedly “make it impossible” for Defendants to “discern the meaning” of the

response.



                                                       1
       While the Court certainly hopes and expects that the pro se Plaintiff will better acquaint

herself with the Local Rules if this case proceeds, Defendants’ motion borders on frivolous in light

of the decidedly minor infractions of the Local Rules and the absence of any alleged prejudice to

the Defendants. Further, with respect to the complaint that portions of the response were not

written in English, the response clearly purports to provide English translations of the Latin and

French immediately following each foreign phrase. Therefore, it should hardly be “impossible”

for Defendants to discern their meaning. Finally, in clear violation of Local Rule 7.1 (the very

Local Rule under which they filed this motion) Defendants have failed to show that counsel has

conferred with the opposing party in a good faith attempt to resolve the dispute. See Local Rule

7.1(b) (providing that “[a] motion that fails to show that the parties have properly conferred or

attempted to confer may be summarily denied.”).

       Accordingly, the Court finds that Defendants have failed to show sufficient good cause to

strike the pro se plaintiff’s response and their motion will be denied.

       NOW THEREFORE IT IS ORDERED THAT:

               Defendant’s Motion to Strike Response in Opposition to Motion for Judgment on

               the Pleadings (Doc. No. 37) is DENIED.

       SO ORDERED ADJUDGED AND DECREED.



                                     Signed:   February 3, 2020
                             2020




                                                      2
